DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	With respect to the Information Disclosure Statement submitted on March 5, 2021, cited Non-Patent Literature Documents “1”, “4”, “5” and “7” have been crossed out and have not been considered because the IDS statement does not provide at least a year of publication as to each of these documents as required by MPEP 609. 
	Furthermore, with respect to Non-Patent Literature Documents “1”, the document is not properly identified on the IDS statement. The IDS statement identifies the document by “102505” which number could not be found anywhere on the document that was submitted for review. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


With respect to claims 1-11 and 16, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter for the following reason. The claim is directed to “a visual stimulus”. A visual stimulus is not a process, a machine, a manufacture, or a composition of matter. As such, these claims are not directed to patentable subject matter. 
Furthermore, the claimed invention of claims 1-11 and 16 are directed to a Judicial Exception for statutory subject matter without significantly more. The claim(s) recite(s) “a visual stimulus” (and not the physical card on which a stimulus can be presented). A “visual stimulus” can be considered as “an idea” or as “a signal” i.e. a natural phenomenon or can be viewed as an abstract idea in the form of a thought process of a design as claimed. Such abstract idea is merely a mental concept that can be performed in the human mind. As such, a “visual stimulus” can be viewed as either a natural phenomenon or an abstract idea and therefore a Judicial Exception to patent subject matter eligibility.  Furthermore, as an abstract idea, it is merely a mental process that falls into one of the groupings of abstract ideas for patent ineligibility as enumerated in the 2019 PEG. Additionally, the additional elements of the claims do not integrate the judicial exception into a practical application of the exception. Applicant is not integrating the stimulus into any physical form but is claiming the stimulus “for a set of cards” which merely goes to the intended use of the abstract stimulus. Furthermore, this judicial exception is not integrated into a practical application for the following reasons. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. The additional limitations of the claims are directed merely to a specific design in abstract form. As such, the claims are not directed to an improvement to the function of a computer, technical field or technology; is not claiming the application of the judicial exception to effect a particular treatment; is not applying the judicial exception by use of a particular machine, the judicial exception is not transforming or reducing a particular article to a different state or thing; and is not applying the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technology environment. 
As such, claims 1-11 and 16 are rejected as being directed to non-statutory subject matter. As a suggestion to overcome the 101 rejection above, applicant may want to claim “A contrast card comprising a visual stimulus in the form of a design…”.  
Claim Objections
Claim 15 is objected to because of the following informality: on line 1, “said card has viewing hole” should be corrected to “said card has a viewing hole” to be grammatically correct. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 1 (and its respective claims) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “an outer circle having a constant thickness…a first filled in circle and a second filed in circle being identical in diameter to the first filed in circle, each residing adjacent to opposite ends of the horizontal diameter of the outer circle…” (which is the assumed meanings for purposes of examination), does not reasonably provide enablement for “a hollow outer circle having a constant thickness…a first filled in circle and a second filed in circle being identical in diameter to the first filed in circle, each residing on opposite ends of the horizontal diameter of the outer circle…”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Specifically, all figures depicting the design i.e. figures 1A-1D disclose the the outer circle as being filled in and not being hollow as claimed. Additionally, all figures depicting the design i.e. figs 1!-1D discloses the first and second filled in circles as being adjacent to the ends of the horizontal diameter of the outer circle but not residing on the ends of the horizontal diameter of the outer circle. 
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the location of the visual stimulus image is centered along a horizontal line bisecting horizontal halves of the card” (the assumed meaning for purposes of examination) , does not reasonably provide enablement for “the location of the visual stimulus image is centered along a vertical line bisecting said one lateral half of the card”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Specifically, the specification and figures disclose the visual stimulus image centered on 
a horizontal bisecting line of the card and not centered on a vertical bisecting line of the card. The images are wholly within one of the lateral halves of the card and therefore not touching the vertical line at all. 
Claims 2, 5, 12 and 16 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the claimed “wherein a thickness of the first and second arc segments is substantially the same as the thickness of the outer circle” is vague and indefinite. It is not clear if applicant is claiming “wherein a thickness of each of the first and second arc segments is substantially the same as the thickness of the outer circle” (the assumed meaning for purposes of examination) or if applicant means “wherein a combined thickness of the first and second arc segments is substantially the same as the thickness of the outer circle” or if some other meaning is intended. 
With respect to claim 5, the claimed “wherein lateral ends of each of the first and second arc segments are rounded” is vague and indefinite. Specifically, each arc segment has two ends. As such, it is not clear if applicant is claiming “wherein each lateral end of each of the first and second arc segments are rounded” (the assumed meaning for purposes of examination) or if applicant is claiming “wherein at least one lateral end of each of the first and second arc segments are rounded” or if some other meaning is intended. 
With respect to claim 12, the claimed “each having on at least one side thereof a visual stimulus image” is vague and indefinite. Specifically, the specification and figures disclose the image on just one of the front or back of a stimulus card but also discloses the image on just one of a right or left side of a face of a card. It is therefore not clear as to which is the intended meaning Furthermore, as part of the invention, applicant discloses that the image must be on only one of a front or back side of a card. Therefore, the claimed “on at least one side thereof” is inconsistent with what is otherwise disclosed. For the aforementioned reasons, the claim is vague and indefinite. For purposes of examination, the assumed meaning is “each having on one of a front or back side of a card a visual stimulus image…”. 
	With respect to claim 16, applicant is referring to a drawing to claim their subject matter which renders the claim vague and indefinite. As set forth in MPEP 2173.05(s) and in Ex Parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993), “where possible, claims are to be complete in themselves, incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessary doctrine, not for applicant’s convenience”.  Claim 1 is apparently claiming the design of fig 1B. Claim 1 is therefore evidence that the design of figure 1B can be defined in words. As such, with respect to claim 16, the incorporation by reference to the figure is not permissible and renders the claim vague and indefinite. Additionally, by merely referring to the figure, it is not clear as to what applicant is intending and not intending as limitations. Does the claim limitations include the color of the design i.e. black on a white background, does it include the disclosed size of the design, does it include the disclosed dimensions of the design, does it include the disclosed distances between design components etc. For all of the reasons set forth above, the claim is vague and indefinite. Based on the aforementioned rejection and since the design of claim 16 is already being claimed within claim 1, it is suggested that applicant cancel claim 16.   
Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Development of Form Visual Acuity in Infants Measured by Schematic Faces” (herein “Development”) and/or by Brown et al publication number 2011/0085140.
	 Development discloses a set of contrast cards (pages iii-iv, 11-13, 24-25, 33-34, 49, 58). Brown discloses a set of contrast cards (abstract, figs 5 and 6). Applicant is in effect claiming a visual stimulus and/or a design on identically sized rectangular cards. The rectangular cards are a product and the printed matter and additional limitations claimed are “additional printed matter”. For the additional printed matter to be given patentable weight, a functional relationship between the product and the printed matter must exist. MPEP 2111.05. If no functional relationship exists, the additional printed matter need not be given patentable weight. MPEP 2111.05. In the instant application, the additional printed matter and the associated product are not in a functional relationship and, as such, the additional limitations need not be give patentable weight. For example, indicia on a measuring cup perform the function of indicating volume within that measuring cup and therefore a functional relationship exists. In re Miller, 418 F. 2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969). However, where a product merely serves as a support for printed matter, no functional relationship exists. MPEP 2111.05 Additionally, the courts have specifically held that a product merely serves as a support for printed matter with respect to a deck of playing cards having unique images on each card. MPEP 2111.05 and see In re Bryan, 323 Fed. App’x 898 (Fed Cir 2009). Specifically, in Bryan, the courts held that the unique images of the deck of cards do not pertain to the structure of the apparatus and were instead drawn to the method of using the cards. As such, the cards merely served as a support for the unique images and therefore no functional relationship was found to exist. Likewise, in Ex Parte Gwinn, the courts held that a set of dice in which the claims differed from the prior art solely based on the printed matter on the dice did not provide a functional relationship between the product and the printed matter. The courts again held that the product i.e. the dice merely served as a support for the printed matter on the dice and therefore no functional relationship was held to exist. Ex Parte Gwinn 112 USPQ 439, 446-447 (Bd. Pat. App. & Int. 1955). Therefore, based on the aforementioned the additional limitations as claimed are not providing a functional relationship to the cards. As such, Development and Brown anticipate the claims. 
Regardless, with respect to claims 1-16, Development discloses a visual stimulus in the form of a smiley face (pages iii-iv, 11-13, 24-25, 33-34, 49, 58); the smiley face on a set of rectangle contrast cards (pages iii-iv, 11-13, 24-2533-34, 49, 58); the visual stimulus in an identical location on each card, the location being wholly within a lateral half of the cards and centered on a horizontal bisecting line of the cards (pages 49, 58); the cards showing differing contrast (iii-iv, 11-13, 24-25, 33-34, 49, 58); the visual stimulus centered along a vertical line bisecting one lateral half of the cards (pages 49, 58); each card having a viewing hole located at the intersection of the horizontal bisecting line and a vertical bisecting line of the rectangle (pages 11-13, 49). 
	Regardless, with respect to claims 1-16, Brown discloses a visual stimulus on a set of rectangle contrast cards (abstract, figs 5 and 6); the visual stimulus in an identical location on each card, the location being wholly within a lateral half of the cards and centered on a horizontal bisecting line of the cards (figs 5 and 6); the cards showing differing contrast (abstract); the visual stimulus centered along a vertical line bisecting one lateral half of the cards (figs 5 and 6); each card having a viewing hole located at the intersection of the horizontal bisecting line and a vertical bisecting line of the rectangle (figs 5 and 6, paragraph 0056, peephole “614”). 
Prior Art Citations
	Hannan publication number 2007/0048693 and “New Paediatric Contrast Test: Hiding Heidi Low Contrast ‘face’ Test” (listed on applicant’s IDS statement) are being cited herein to show additional references that could have also been used to reject the claims for similar reasons set forth above, however, such rejections would have been repetitive. 
Examiner’s Comments 
If applicant wants a patent purely on a design as per fig 1B, then, as a suggestion, applicant may want to apply for a design patent. However, the examiner does not examine in the field of design patents and therefore cannot comment on whether the specific design as claimed would be patentable as a design or not. 
	If applicant wants a utility patent as per the application, as a suggestion to overcome the 101 rejections above and to overcome the prior art, applicant may want to claim the following: 
	Claim 1. “A contrast card comprising: 
		a visual stimulus in the form of a design, the design comprising an outer circle having a constant thickness, a first arc segment within the outer circle which is symmetrical…a filled in center element having a rotational center on the center of the outer circle, the center element being symmetrical about the horizontal and vertical diameter of the outer circle; 
	a horizontal plane extending through a central horizontal axis of the card to divide the card into upper and lower symmetrical portions on either side of the horizontal plane; 
	a vertical plane extending through a central vertical axis of the card to divide the card into left and right symmetrical portions on either side of the vertical plane; 
	the visual stimulus in the form of the design being located on the card so as to be symmetrical about the horizontal axis;
	the visual stimulus in the form of the design being entirely located in one of the left and right symmetrical portions; 
	the visual stimulus in the form of the design being a variation of a smiling face that is the identical facial design whether viewed in a right-side up orientation of the card or in an upside-down orientation of the card; 
	the card further comprises a centrally located pinhole”. 
	It is the examiner’s position that the above mentioned suggested language for independent claim 1 (including the assumed meanings of the 112 rejections above) would overcome the 101 and 112 rejection of claim 1 as set forth above. Furthermore, the combination of limitations of the suggested claim 1 above would impart a functional relationship between the product and the printed matter which functional relationship is neither anticipated nor obvious to one of ordinary skill in the art at the time of the effective filing and, as such, would overcome the art rejections set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 2, 2022